 1   LAW OFFICES OF BILL LATOUR
 2   BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
 3
          Colton, California 92324
 4        Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
 5
          E-Mail: fed.latour@yahoo.com
 6
 7   Attorney for Plaintiff
 8                     UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                         )          No. EDCV 18-00926 SHK
11   ERICKA L. WASHINGTON,               )
12                                       )          [PROPOSED] ORDER AWARDING
           Plaintiff,                    )          EAJA FEES
13                                       )
14         v.                            )
                                         )
15
     ANDREW SAUL, Commissioner of Social )
16   Security,                           )
17
                                         )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND NINE HUNDRED DOLLARS AND 00/100 ($2,900.00) subject to the
22   terms of the stipulation.
23
24         DATE: 7/15/19            ____________________________________
25
                                    HON. SHASHI H. KEWALRAMANI,
26                                  UNITED STATES MAGISTRATE JUDGE
27
28




                                             -1-
